Citation Nr: 1234507	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for systemic scleroderma, to include a claim for an undiagnosed illness manifested by multiple symptoms including joint pain, weight loss, fatigue, and memory loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to March 1996, and from February 2004 to April 2005. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied a claim for service connection for "scleroderma, systemic, with multiple symptoms including joint pain, back pain, weight loss, fatigue, and memory loss."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for systemic scleroderma, to include a claim for an undiagnosed illness manifested by multiple symptoms including joint pain, weight loss, fatigue, and memory loss.  He asserts that he has the claimed condition due to anthrax vaccinations administered prior to service in the Persian Gulf during his first period of active duty, or prior to service in Afghanistan during his second period of active duty.  

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b); 76 Fed. Reg. 81834 (Dec. 29, 2011).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorder; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (emphasis added); 76 Fed. Reg. 41696  (July 15, 2011) (later codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3)). 

The Veteran's discharge (DA Form 214) shows that his awards include the Southwest Asia Service Medal with three bronze service stars, and the Kuwait Liberation Medial (Saudi Arabia).  Therefore, he is shown to meet the criteria for a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e) (2011). 

In June 2008, the Veteran was afforded a VA Persian Gulf Protocol examination.  The report of that examination shows that it was based on a review of the Veteran's claims file.  The report notes that the Veteran has a history of a diagnosis of scleroderma in January 2007.  His symptoms at that time included migratory joint pains, crepitus about the shoulders, lower legs, and wrists, rather precipitous weight loss, decreased appetite, difficulty in swallowing, heartburn, and diarrhea.  Raynaud's phenomenon was diagnosed, with complaints of cold hands and fingers.  There was also evidence of skin symptoms.  The diagnosis was systemic scleroderma, and the examiner noted that the following were a part of this protein disease process: polyarthralgia of inflammatory nature involving the wrists, hands, shoulders, hips, knees, and ankles, gastroesophageal reflux disease, chronic diarrhea, hyperpigmentation and hypopigmentation of the skin, chronic fatigue syndrome, inflammatory spondylitis, and erectile dysfunction.  The examiner essentially concluded that the Veteran did not have "an unexplained medical problem in relation to the Gulf War," and that his symptoms were not related to anthrax vaccinations received in 1991, and in 2004.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, the June 2008 VA examiner indicated that the Veteran did not have a qualifying chronic disability under section 3.317; however, this conclusion was not accompanied by any sort of explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiner did not discuss the possibility that the Veteran's systemic scleroderma was related to his service on a basis other than as due to anthrax vaccinations.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  In this regard, subsequent to the VA examination, submissions from two private physicians were received in which they indicated that the Veteran's symptoms may be due to exposure to smoke, or other toxic chemicals, to include depleted uranium from weapons, during his service.  The Board has therefore determined that the June 2008 VA opinion is inadequate to adjudicate the claim, as the opinion fails to address all possible theories of service connection.  Schroeder.  The Board further notes that the VA examiner indicated that the Veteran met the criteria for chronic fatigue syndrome (CFS), but that the Veteran's CFS was related to systemic scleroderma.  However, additional explanation would be helpful on this issue.  Nieves-Rodriguez.  Given the state of the evidence and the nature of the claim, on remand, the Veteran should be scheduled for an examination, to include an etiological opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for the claimed symptoms after 2008 (i.e., after the most recent medical reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  After the development in the first paragraph of this remand has been completed, the Veteran should be scheduled for an examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should obtain the Veteran's history of exposure to smoke and toxic materials during service.  The examiner should be requested to provide opinion on the following questions: 

a)  Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran has systemic scleroderma, or any other diagnosed illness manifested by multiple symptoms including joint pain, weight loss, fatigue, and memory loss; and, if so, whether it is related to either period of active duty service, to include as due to exposure to smoke or toxic materials, or vaccinations and/or prophylactic medications, provided in association with service in the Persian Gulf, or Afghanistan; 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an undiagnosed illness primarily manifested by signs or symptoms involving any of his unexplained symptoms as a consequence of his first period of active duty service in the Persian Gulf War; 

c)  If, and only if, the Veteran is determined to have chronic fatigue syndrome, whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's chronic fatigue syndrome was caused by a diagnosed illness, to include systemic scleroderma (if found). 

The examiner must provide complete rationales for all opinions and conclusions reached. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Thereafter, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) addressing all evidence of record since the statement of the case furnished in April 2009, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


